Bloodworth, J.
At Moultrie, Ga.,- W. M. Flowers delivered to the Georgia Northern Railway Company a carload of watermelons, to be transported to Atlanta, Ga., and there delivered to R. T. Cook. The question as to whether or not the melons were delivered or tendered to Cook within a reasonable time was one peculiarly for determination by the jury, the evidence on this point being conflicting; and the judge erred in directing a verdict, and in overruling the motion for a new trial. Saunders v. Payne, 29 Ga. App. 615 (4) (116 S. E. 349); Stewart v. Citizens & Southern Bank, 30 Ga. App. 112 (2) (117 S. E. 115).

Judgment reversed.


Broyles, C. J., and Lulce, J., concur.